claim was without merit and appellant failed to demonstrate that his
                  sentence was facially illegal. See Edwards v. State, 112 Nev. 704, 708, 918
                  P.2d 321, 324 (1996). Generally, a notice of appeal divests the district
                  court of jurisdiction until this court issues its remittitur, thus returning
                  jurisdiction to the district court. Buffington v. State, 110 Nev. 124, 126,
                  868 P.2d 643, 644 (1994). However, while an appeal is pending and prior
                  to issuance of the remittitur, the district court retains jurisdiction to
                  address "matters that in no way affect the appeal's merits." Mack-Manley
                  v. Manley, 122 Nev. 849, 855, 138 P.3d 525, 529-30 (2006). After this court
                  issued its decision and shortly before the issuance of the remittitur, the
                  district court amended the judgment of conviction to correct a
                  typographical error as instructed by this court. Under these
                  circumstances, appellant failed to demonstrate that the district court did
                  not have jurisdiction to enter the amended judgment of conviction as the
                  correction of the typographical error did not affect the merits of appellant's
                  appeal. See id. Therefore, we conclude that the district court did not err
                  in denying this claim.
                              Second, appellant claimed that his sentence violated the
                  Double Jeopardy Clause. This claim fell outside the narrow scope of
                  claims permissible in a motion to correct an illegal sentence.             See
                  Edwards, 112 Nev. at 708, 918 P.2d at 324. Therefore, without
                  considering the merits of this claim, we conclude that the district court did




SUPREME COURT
         OF
      NEVADA
                                                        2
( 0) 1947A    e
                not err in denying it. Accordingly, the district court did not err in denying
                the motion and we
                            ORDER the judgment of the district court AFFIRMED. 2




                                                                                    j.




                                                     rct-OL
                                                    Parraguirre


                                                                                    J.
                                                    Saitta


                cc:   Hon. Elissa F. Cadish, District Judge
                      Gregory Scott Hermanski
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




                      2We have reviewed all documents that appellant has submitted in
                proper person to the clerk of this court in this matter, and we conclude
                that no relief based upon those submissions is warranted. To the extent
                that appellant has attempted to present claims or facts in those
                submissions which were not previously presented in the proceedings
                below, we have declined to consider them in the first instance.




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A